Per curiam.
This is an appeal from a summary judgment issued by the Superior Court of Hart County. The case involves the construction of a real estate deed.
The sole question before the trial court on both parties’ motions for summary judgment was the proper construction of a deed dated August 8,1963 between Mrs. A. H. Scott and her son, R. H. Scott. The appellant is the original grantor, Mrs. Scott. The appellee is R. H. Scott’s widow, Mrs. Cecil Scott Wilcox. Appellant contends that she merely conveyed a life estate to R. H. Scott, who is now deceased, and that fee simple title to the property in question has reverted back to her. Appellee contends that the deed conveyed a life estate to R. H. Scott, with remainder in fee simple to his heirs, subject to appellant’s *185life estate therein. The trial court granted appellee’s motion for summary judgment.
Argued November 22, 1976
Decided January 6, 1977.
Harper & Matthews, Eugene W. Harper, Jr., RobertD. Matthews, for appellant.
Tom Strickland, for appellee.
We have carefully reviewed the record in this case and hold that the trial court did not err in granting appellee-defendant’s motion for summary judgment. The deed construction involved no genuine issue as to any material fact. The deed was properly construed as conveying a life estate to the grantee with a remainder interest in fee simple to the grantee’s heirs, subject to the grantor’s life estate therein.

Judgment affirmed.


All the Justices concur.